924 F.2d 1058
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie McGRATH, Plaintiff-Appellant,v.Al C. PARKE, Warden, Glenn Bently, Kathy McDaniel, ChandroDoyle, Defendants-Appellees.
No. 90-6162.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1991.

Before BOYCE F. MARTIN, Jr. and KRUPANSKY, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Ronnie McGrath, a Kentucky inmate, filed a civil rights action under 42 U.S.C. Sec. 1983 in which he claimed that officials of the Kentucky State Reformatory denied him due process in connection with prison disciplinary proceedings.  The district court entered summary judgment for the defendants and this appeal followed.  McGrath has filed an appellate brief in his own behalf.  The defendants notified the court that they will not be participating in the appeal.


3
Upon consideration, we find that the district court correctly concluded that there was no genuine issue of material fact and that the defendants were entitled to judgment as a matter of law.    Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


4
Evidentiary material before us reflects that the charge of promoting dangerous contraband levied against McGrath was supported by a quantity of evidence sufficient to satisfy due process under Superintendent, Mass.  Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.